        CASE 0:20-cv-02189-WMW-LIB Doc. 42 Filed 10/21/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Patrick Berry, Henrietta Brown, Nadine            Case No. 20-CV-02189-WMW-LIB
 Little, Dennis Barrow, Virginia Roy, Joel
 Westvig, Emmett Williams, on behalf of             District Judge Wilhelmina Wright
 themselves and a class of similarly-situated       Magistrate Judge Leo I. Brisbois
 individuals; and ZACAH,

                             Plaintiffs,

        vs.                                     DECLARATION OF DAVID HEWITT

 Hennepin County; Hennepin County
 Sheriff David Hutchinson, in his individual
 and official capacity; City of Minneapolis;
 Minneapolis Mayor Jacob Frey, in his
 individual and official capacity; Medaria
 Arradondo, in his individual and official
 capacity; Superintendent of the
 Minneapolis Park and Recreation Board Al
 Bangoura, in his individual and official
 capacity; Park Police Chief at the
 Minneapolis Park and Recreation Board
 Jason Ohotto, in his individual and official
 capacity; Police Officers John Does; and
 Police Officer Jane Does,

                             Defendants.


      I, David Hewitt, make this declaration pursuant to 28 U.S.C. § 1746.

      1.      I am the Director of the Hennepin County Office to End Homelessness,

which is part of the Hennepin County Human Services Department. I have been a Hennepin

County employee for just over four years, and I have been the Director of the Office to End

Homelessness since February 2017. As Director of the Office to End Homelessness, I

oversee the County’s housing stability and housing crisis efforts. The Office to End
        CASE 0:20-cv-02189-WMW-LIB Doc. 42 Filed 10/21/20 Page 2 of 4




Homelessness does not provide direct service, but rather provides funding and coordination

for shelter, outreach, housing assistance, and services.

       2.     A broad coalition of government agencies (including the Office to End

Homelessness), nonprofit organizations, and philanthropic partners are currently operating

the largest and safest emergency shelter system that has ever existed in Hennepin County.

This shelter system includes shelter for families, single adults, adult couples, and adults

who are high-risk for COVID-19 complications. There are currently more than 1,000 single

adults in shelter in Hennepin County each night and more than 200 people in family

shelters, the majority of whom are children.

       3.     There are no ID requirements for single adult shelters in Hennepin County,

and in fact it is common for people living in single adult shelters to lack a form of legal

identification, such as a driver’s license or government ID card.

       4.     All Hennepin County funded shelters are currently operating 24 hours a day,

7 days a week. In other words, there is no requirement that individuals living in shelters

leave shelter during daytime hours. Hennepin County funded shelters have been operating

24/7 since at least May, with smaller shelters shifting to 24/7 operation even earlier.

Further, shelters are funded to operate 24/7 until at least September 2022.

       5.     Almost no shelters for single adults require payment from a resident; that is,

available beds are free to use.

       6.     There is some existing shelter capacity in Hennepin County. Since

approximately July 1, 2020 to now, there have been some unused beds for single women

every night. Throughout July there were an average of 27 beds still available each night for

                                               2
         CASE 0:20-cv-02189-WMW-LIB Doc. 42 Filed 10/21/20 Page 3 of 4




women when the Adult Shelter Connect intake service closed at 10:15pm (at which point

new calls pass to 211, which tend to be minimal). For single men, there were some unused

beds almost every night from May through the middle of September. Throughout July there

were an average of 14 beds still available each night for men when the Adult Shelter

Connect intake service closed at 10:15pm. More recently, shelters for single men have been

hitting capacity; however, new beds do become available each day. For families with

children, there have been approximately 40 to 50 private rooms unused and available all

summer and fall. Even if family shelters were at capacity, Hennepin County has committed

to finding shelter for all families with children.

       7.     Shelters in Hennepin County connect people to services including housing

assistance and medical and mental health care through Hennepin County Health Care for

the Homeless. In addition, family shelters connect people to employment services for

parents, educational services for children, and childcare.

       8.     To protect shelter residents and staff from COVID-19, shelters in Hennepin

County are operating at approximately fifty percent capacity, to comply with CDC

guidelines. Shelters also enforce social-distancing guidelines. Hennepin County has

deployed contracted vendors to do additional cleaning at shelter sites, and there is a nurse

triage line so that shelter residents and staff can report symptoms, get tested for COVID-

19, and move into isolation if needed. Finally, Hennepin County operates five hotel sites,

three that provide long-term protective shelter for approximately 540 people who are high-

risk for COVID-19 complications, and two that provide short-term isolation shelter for the

small number of individuals who have tested positive for COVID-19 at any one time. In

                                               3
        CASE 0:20-cv-02189-WMW-LIB Doc. 42 Filed 10/21/20 Page 4 of 4




addition to decreasing risks associated with COVID-19, these hotel sites have enabled

shelters to operate at reduced capacity (or “deconcentrate”), as noted above.

       9.     To protect shelter residents’ safety and security, shelters control who can

enter a facility and have trained staff on site at all times. In addition, larger shelters and

hotel sites have security staff. Shelters also have rules designed to protect residents and

staff, including rules banning weapons and drug use.

       10.    By the end of 2020, approximately $55 million will be invested in opening

at least seven sites for emergency shelter, low-barrier housing, and protective housing for

people experiencing homelessness, as well as enhancing existing shelter and expanding

support services and street outreach. Further, by the end of the year, an additional 670 units

of very affordable housing designated for people experiencing homelessness will have

opened or begun construction. So far in 2020, approximately 1,300 people experiencing

homelessness in Hennepin County have found permanent housing with help from

government, nonprofit, and philanthropic partners.



       I declare under penalty of perjury that the foregoing is true and correct.



Executed on October 21, 2020.


                                                               s/ David Hewitt
                                                         David Hewitt




                                              4
